Citation Nr: 1534928	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  09-02 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a heart condition, including ishemic heart condition, to include as secondary to service-connected posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1967 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which declined to reopen the Veteran's claim for entitlement to service connection for a heart condition.  The Veteran perfected a timely appeal of that decision.

The December 2007 rating decision also declined to reopen the Veteran's claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran perfected a timely appeal of that decision, and it was considered by the Board in July 2012 and May 2013.  The Board reopened the claim for entitlement to service connection for PTSD in May 2013, and remanded the reopened claim for entitlement to service connection for PTSD in May 2013 and May 2014.  However, a March 2015 rating decision granted entitlement to service connection for PTSD.  As this represents a total grant of the benefit sought on appeal with respect to that issue, the issue is no longer on appeal and is not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

This matter was previously remanded by the Board in July 2012, May 2013, and May 2014.

The Veteran asked for a Board hearing in his February 2009 substantive appeal.  Pursuant to this request, a Travel Board hearing was scheduled to take place in June 2012 at the Portland, Oregon RO.  Notice of the scheduled hearing was mailed to the Veteran in April and May of 2012.  The Veteran asked that the hearing be rescheduled, however, stating that he was out of the country and unable to attend the scheduled hearing.  In the July 2012 remand, the Board noted that the Veteran had not been afforded a rescheduled hearing in accordance with his wishes, and directed that the Veteran be afforded a new hearing.

Contemporaneous with the Board's July 2012 remand, VA received a statement from the Veteran in July 2012 indicating that he was working in Alaska and wished to waive his hearing request, and asking VA to accept an accompanying typewritten statement in lieu of his testimony.  Apparently, the Veteran's waiver of his hearing request was not associated with the claims file at the time of the Board's remand, and a new hearing was still scheduled to take place in March 2013, also at the Portland, Oregon RO.  Notice of the new hearing was mailed to the Veteran in January and March of 2013.  Consistent with his July 2012 hearing waiver and statement, the Veteran did not appear at the hearing and neither he nor his representative has asked for a new hearing.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

In May 2013, the Board reopened the Veteran's claim for entitlement to service connection for a heart condition, and remanded the reopened claim for entitlement to service connection for a heart condition for further development, to include affording the Veteran a VA examination, and obtaining any identified records of medical treatment of the Veteran's heart condition.  The directed development was performed by the Appeals Management Center (AMC) in Washington, D.C.

In May 2014, the Board remanded the matter again for further development, to include obtaining a VA addendum opinion as to whether it is at least as likely as not that the Veteran's atrial fibrillation was caused or aggravated by his acquired psychiatric disorder, and obtaining any identified records for medical treatment of the Veteran's heart condition.  For the reasons discussed below, the Board concludes that still additional development is necessary.

The issue of entitlement to service connection for hearing loss has been raised by the record in a VA Form 21-4138, Statement in Support of Claim, received in November 2010.  The Board does not have jurisdiction over it, and it is referred to the AOJ for action deemed appropriate in accordance with the revised regulations concerning the filing of claims.  See 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the Board's May 2014 Remand, directive number 3 read in part as follows:

The examiner should review the entire claims file and provide an addendum opinion as to whether it is at least as likely as not (i.e., is at least a 50 percent probability) that the Veteran's atrial fibrillation was caused or aggravated by stress resulting from his acquired psychiatric disorder.

(Emphasis added) 

The February 2015 VA addendum opinion shows the following response was provided:

The condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition.

Rationale: Pub med literature search failed to identify any relationship
between PTSD and atrial fibrillation.

(Emphasis added)

The United States Court of Appeals for Veterans Claims (Court) has held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).  An opinion that something "is not caused by or a result of" does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (noting that an inquiry request requiring that the examiner state his conclusion using one of the listed legally recognized phrases that included "is caused by or a result of" did not permit the examiner to opine on any question other than one of direct causation).  Thus, the February 2015 addendum opinion is not fully responsive to the Board's Remand directive and so an addendum opinion addressing aggravation is necessary to comply with the prior Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the Veteran has indicated that his current heart condition has been etiologically linked to his active service by a Dr. D. Crawford.  See VA Form 21-4138, received in November 2010; Letter from the Veteran, received in April 2014.  In addition, VA treatment records dated in October 2007 note that Dr. D. Crawford was the Veteran's previous private sector health care provider.  However, the claims file does not currently contain any records from a Dr. D. Crawford.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  Therefore, a remand is necessary so that efforts may be made to identify and obtain any outstanding records relevant to the matter on appeal, specifically to include records from Dr. D. Crawford.

The Board acknowledges that the Veteran has been provided several opportunities to identify any outstanding treatment records relevant to the matter on appeal.  See, e.g., Notification Letter dated in August 2014.  However, the Board observes that the Veteran's statements indicate that he is under the impression that records from Dr. D. Crawford have already been associated with the claims file.  For example, in his letter that was received by VA in April 2014, the Veteran states that Dr. D. Crawford, "has provided documentation and tests results previously," and that he feels a March 2013 VA examiner "didn't read the documents I provided or hadn't read my files with my letters from my physician here in the United States, Dr. [D.] Crawford."  As such, it is likely that the Veteran did not identify records from Dr. D. Crawford when given the opportunity because he believed those records were already associated with the claims file.  Accordingly, on remand, the Veteran should specifically be informed that no records from Dr. D. Crawford are currently associated with the claims file, and that, for such records to be considered, he must submit them to VA, or provide proper authorization so that VA may obtain them on his behalf.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notification letter asking him to identify any outstanding private health care treatment relevant to the matter on appeal so that VA may obtain such records on his behalf.  The letter must include a VA Form 21-4142, Authorization and Consent to Release Information to VA.  The letter should inform the Veteran that VA is particularly interested in records from Dr. D. Crawford regarding his heart condition, which he referenced in his statements to VA that were received in November 2010 and April 2014.  The letter must inform the Veteran that, although he has indicated that records from Dr. D. Crawford were previously submitted to VA, no such records are currently associated with the claims file.  Therefore, for such records to be considered by VA, he must resubmit them to VA, or provide proper authorization so that VA may obtain them on his behalf.

2.  Return the February 2015 VA addendum opinion and file with a copy of this remand to the examiner (Dr. C.H.) for an addendum opinion.  While the VA examiner found that the Veteran's heart condition was not CAUSED by the Veteran's PTSD, please now address AGGRAVATION.  Is it at least as likely as not that the Veteran's heart condition was AGGRAVATED by stress from his PTSD.  If aggravated, the degree of aggravation should be quantified, if possible.

The examiner must provide a clear rationale for all opinions.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  

3.  After completion of the above, and following an appropriate amount of time to allow the Veteran to respond, take efforts to obtain any relevant records identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be associated with the claims file.  The Veteran and his representative are to be notified of any unsuccessful efforts, and are to be provided the opportunity personally to obtain and submit those records for VA review.

4.  After completion of the above, review the expanded record, including any evidence entered since the most recent Supplemental Statement of the Case, and determine whether service connection for a heart condition may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





